DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 27 June 2022.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 7-9] with respect to rejection of claims 1, 8 and 15 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).

Regarding claim 1, on pages 7-9, Applicants argue that prior art of record fails to teach newly incorporated limitations “comprising a circuit board with an embedded processor and memory, wherein the embedded processor is electrically connected… and a body encompassing the at least one computing device and the at least one sensor, wherein the body is configured to mechanically coupled to one of a cup holder or a windshield of a vehicle”.
Despite claim 1 is not providing specific functions of the system but general limitations, thus, the Examiner cannot overread on not recited limitations (i.e. what measurements, event, or remedial action are actually happening), the arguments are basically directed to the alleged not teaching of a self-powered-and-managed compact security device/system for vehicles. That is, an independent security device that could be attached to the cupholder or windshield of the vehicle for monitoring and informing about possible security breaches. From the previous Non-Final rejection, references Brink and Yang taught all the limitations, but now the difference lies on having all of the components and functionalities inside a body (perhaps, as the one illustrated on the instant Fig. 1A).
Based on the outlined above, newly found reference Achenbach discloses a security system, embodied as a security camera [Fig. 1], which is coupled to the windshield of the vehicle [Fig. 2]. This security camera comprises a circuit board [Fig. 3], as well as memory components, power supply components and coupled to camera lens 28 [Fig. 4C] [Paragraphs 26, 31]. Thus, all elements are self-contained within the body/housing 10 to be mechanically coupled to the windshield [Figs. 1-2].

Regarding claims 8 and 15, these claims have been amended to incorporate similar limitations to those set forth in independent claim 1, and are rejected based on similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1, 8, 15 have been amended. Thus, claims 1-20 are presented for examination.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brinkmann et al. (hereinafter Brink) (US Patent No. 10,825,269) in view of Yang (US Patent Application Publication No. 2017/0158202) and further in view of Achenbach et al. (US Patent Application Publication No. 2017/0182944).

Regarding claim 1, Brink teaches a system (Figs. 2-5), comprising:
a data store comprising event configuration data (Column 5 – Lines 8-26);
at least one sensor configured to sense at least one type of measurement corresponding to a vehicle (sensors 212-214); and
at least one computing device coupled to the at least one sensor (225), the at least one computing device configured to:
read a plurality of measurements from the at least one sensor (different type of data is read about the driver and driving environment [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]);
determine that a particular event has occurred by analyzing the plurality of measurements based on the event configuration data (based on the analysis of data, it is determined whether an event has occurred [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).
However, Brink does not explicitly mention in response to determining that the particular event has occurred, perform at least one remedial action.
Yang teaches, in a similar field of endeavor of vehicle systems, the following:
in response to determining that the particular event has occurred, perform at least one remedial action (it is determined that, upon the determination of an event with a vehicle, a remedial action is performed, as in step S18 in Fig. 5 [Paragraphs 27, 87]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Brink) by performing a remedial action (as taught by Yang) for the purpose of avoiding potential accidents because of driver’s condition (Yang – Paragraph 5).
But, the combination of Brink and Yang does not explicitly mention comprising a circuit board with an embedded processor and memory, wherein the embedded processor is electrically connected… and a body encompassing the at least one computing device and the at least one sensor, wherein the body is configured to mechanically coupled to one of a cup holder or a windshield of a vehicle.
Achenbach teaches, in a similar field of endeavor of vehicle systems, the following:
comprising a circuit board with an embedded processor and memory, wherein the embedded processor is electrically connected… and a body encompassing the at least one computing device and the at least one sensor, wherein the body is configured to mechanically coupled to one of a cup holder or a windshield of a vehicle (Despite claim 1 is not providing specific functions of the system but general limitations, thus, the Examiner cannot overread on not recited limitations (i.e. what measurements, event, or remedial action are actually happening), the arguments are basically directed to the alleged not teaching of a self-powered-and-managed compact security device/system for vehicles. That is, an independent security device that could be attached to the cupholder or windshield of the vehicle for monitoring and informing about possible security breaches. From the previous Non-Final rejection, references Brink and Yang taught all the limitations, but now the difference lies on having all of the components and functionalities inside a body (perhaps, as the one illustrated on the instant Fig. 1A). Based on the outlined above, newly found reference Achenbach discloses a security system, embodied as a security camera [Fig. 1], which is coupled to the windshield of the vehicle [Fig. 2]. This security camera comprises a circuit board [Fig. 3], as well as memory components, power supply components and coupled to camera lens 28 [Fig. 4C] [Paragraphs 26, 31]. Thus, all elements are self-contained within the body/housing 10 to be mechanically coupled to the windshield [Figs. 1-2]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Brink) by performing a remedial action (as taught by Yang) by encompassing the system in a body (as taught by Achenbach) making a portable device and compacting features in a solo device (Achenbach – Paragraph 3).

Regarding claim 2, Brink further teaches the system of claim 1, wherein the at least one computing device is further configured to:
generate at least one driving score corresponding to the vehicle based on the plurality of measurements (score is generated for the driving behavior [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]);
determine a location associated with the vehicle (location of the vehicle is determined [Column 6 – Lines 35-48]); and
generate at least one road condition score corresponding to the location (score based on road condition on the location is generated [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]), wherein determining that the particular event has occurred comprises analyzing the at least one driving score and the at least one road condition score (based on the determined location, it is determined the event [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 3, Brink further teaches the system of claim 1, wherein the at least one computing device is further configured to:
determine a geographical identifier for a location associated with the vehicle (identification of the location is determined [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]); and
download a weather report corresponding to the geographical identifier (weather conditions are obtained for comparison [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]), wherein determining the particular event has occurred by analyzing the plurality of measurements is further based on the weather report (the event is determined based on weather conditions [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 4, Brink further teaches the system of claim 1, wherein the at least one computing device is further configured to analyze the plurality of measurements by comparing the plurality of measurements to at least one predefined threshold (the data is analyzed based on comparison on thresholds [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 5, Brink further teaches the system of claim 1, wherein the at least one computing device is further configured to:
compute at least one metric on the plurality of measurements over a predefined time window (based on time windows, metrics are determined [Column 7 – Lines 1 -21]); and
analyze the plurality of measurements by comparing the at least one metric to at least one predefined threshold (the data is compared based on the metrics and thresholds [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 6, Brink in view of Yang further teaches the system of claim 1, wherein the event configuration data comprises a plurality of events (plurality of events analyzed), at least one respective threshold associated with individual ones of the plurality of events (data compared based on thresholds), and at least one respective remedial action associated with the individual ones of the plurality of events (the remedial in Yang is based on the events), and the at least one computing device is further configured to determine the particular event from the plurality of events by determining that each of the at least one respective threshold associated with the particular event is met (events are determined whether they are abnormal, thus based on thresholds [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]), wherein the at least one remedial action comprises the at least one respective remedial action associated with the particular event (the remedial action in Yang is based on the events).

Regarding claim 7, Yang further teaches the system of claim 1, wherein the at least one remedial action comprises restricting a speed of the vehicle (speed of vehicle is restricted based on the determined event [Paragraphs 27, 87]).

Regarding claim 8, Brink teaches a method (Figs. 2-5), comprising:
sensing, via at least one sensor, at least one type of measurement corresponding to a vehicle (sensors 212-214);
reading, via at least one computing device, a plurality of measurements from the at least one sensor (different type of data is read about the driver and driving environment [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]);
determining, via the at least one computing device, that a particular event has occurred by analyzing the plurality of measurements based on event configuration data (based on the analysis of data, it is determined whether an event has occurred [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).
However, Brink does not explicitly mention in response to determining that the particular event has occurred, performing, via the at least one computing device, at least one remedial action.
Yang teaches, in a similar field of endeavor of vehicle systems, the following:
in response to determining that the particular event has occurred, performing, via the at least one computing device, at least one remedial action (it is determined that, upon the determination of an event with a vehicle, a remedial action is performed, as in step S18 in Fig. 5 [Paragraphs 27, 87]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Brink) by performing a remedial action (as taught by Yang) for the purpose of avoiding potential accidents because of driver’s condition (Yang – Paragraph 5).
But, the combination of Brink and Yang does not explicitly mention coupling a body to one of: a cup holder or a windshield of a vehicle, wherein the body encompasses at least one sensor and at least one computing device comprising a circuit board with an embedded processor and memory… via an electrical connection between the at least one computing device and the at least one sensor.
Achenbach teaches, in a similar field of endeavor of vehicle systems, the following:
coupling a body to one of: a cup holder or a windshield of a vehicle, wherein the body encompasses at least one sensor and at least one computing device comprising a circuit board with an embedded processor and memory… via an electrical connection between the at least one computing device and the at least one sensor (Despite claim 8 is not providing specific functions of the system but general limitations, thus, the Examiner cannot overread on not recited limitations (i.e. what measurements, event, or remedial action are actually happening), the arguments are basically directed to the alleged not teaching of a self-powered-and-managed compact security device/system for vehicles. That is, an independent security device that could be attached to the cupholder or windshield of the vehicle for monitoring and informing about possible security breaches. From the previous Non-Final rejection, references Brink and Yang taught all the limitations, but now the difference lies on having all of the components and functionalities inside a body (perhaps, as the one illustrated on the instant Fig. 1A). Based on the outlined above, newly found reference Achenbach discloses a security system, embodied as a security camera [Fig. 1], which is coupled to the windshield of the vehicle [Fig. 2]. This security camera comprises a circuit board [Fig. 3], as well as memory components, power supply components and coupled to camera lens 28 [Fig. 4C] [Paragraphs 26, 31]. Thus, all elements are self-contained within the body/housing 10 to be mechanically coupled to the windshield [Figs. 1-2]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Brink) by performing a remedial action (as taught by Yang) by encompassing the system in a body (as taught by Achenbach) making a portable device and compacting features in a solo device (Achenbach – Paragraph 3).

Regarding claim 9, Brink further teaches the method of claim 8, further comprising:
determining, via the at least one computing device, a count of individuals in the vehicle based on the plurality of measurements (the number of passengers are being counted based on the measurements [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]); and
determining, via the at least one computing device, that the particular event has occurred by analyzing the plurality of measurements based further on the count of individuals in the vehicle (based on the individuals within the vehicle it is determined the event [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 10, Brink further teaches the method of claim 8, wherein reading the plurality of measurements comprises:
determining, via the at least one computing device, a speed and a direction of the vehicle (speed and direction of vehicle is determined [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]); and
applying, via the at least one computing device, a plurality of rules to the plurality of measurements to determining that the particular event has occurred, wherein the event configuration data comprises the plurality of rules (rules are applied based on measurements thus the determination of the event [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 11, Yang further teaches the method of claim 8, wherein the at least one remedial action comprises generating an alert on a mobile device associated with an administrative user (alert is generated to a mobile device of an external user [Paragraph 17]).

Regarding claim 12, Brink further teaches the method of claim 8, further comprising determining, via the at least one computing device, that the vehicle has lost traction on a road based on the plurality of measurements, wherein the particular event is determined based further on the vehicle losing traction (different types of roads conditions are considered for the determination of the event, thus losing traction [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 13, Brink further teaches the method of claim 8, further comprising: determining, via the at least one computing device, a current position of the vehicle on a particular road; determining, via the at least one computing device, a current speed limit for the current position on the particular road; comparing, via the at least one computing device, a current vehicle speed of the vehicle to the current speed limit to determine a speed delta of the vehicle relative to the current speed limit; and determining, via the at least one computing device, that the particular event has occurred further by determining that the speed delta meets a predefined speed delta threshold based on the event configuration data (position and speed are considered for the analysis of the data, thus for the determination of the event [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 14, Brink further teaches the method of claim 13, further comprising: determining, via the at least one computing device, at least one adverse driving condition based on the plurality of measurements; and modifying, via the at least one computing device, the predefined speed delta threshold based on the at least one adverse driving condition (parameters are updated based on adverse conditions, thus modifying the data [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 15, Brink teaches a non-transitory computer-readable medium embodying a program that, when executed by at least one computing device (Figs. 2-5), causes the at least one computing device to:
read a plurality of measurements from at least one sensor configured to sense at least one type of measurement corresponding to a vehicle (different type of data is read about the driver and driving environment [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]);
determine that a particular event has occurred by analyzing the plurality of measurements based on event configuration data stored in a memory associated with the at least one computing device (based on the analysis of data, it is determined whether an event has occurred [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).
However, Brink does not explicitly mention perform at least one remedial action based on the particular event occurring.
Yang teaches, in a similar field of endeavor of vehicle systems, the following:
perform at least one remedial action based on the particular event occurring (it is determined that, upon the determination of an event with a vehicle, a remedial action is performed, as in step S18 in Fig. 5 [Paragraphs 27, 87]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Brink) by performing a remedial action (as taught by Yang) for the purpose of avoiding potential accidents because of driver’s condition (Yang – Paragraph 5).
But, the combination of Brink and Yang does not explicitly mention comprising a circuit board with an embedded processor and memory… wherein the embedded processor is electrically connected to the at least one sensor and a body configured to mechanically coupled to one of a cup holder or a windshield of a vehicle and encompass the at least one sensor and the at least one computing device.
Achenbach teaches, in a similar field of endeavor of vehicle systems, the following:
comprising a circuit board with an embedded processor and memory… wherein the embedded processor is electrically connected to the at least one sensor and a body configured to mechanically coupled to one of a cup holder or a windshield of a vehicle and encompass the at least one sensor and the at least one computing device (Despite claim 15 is not providing specific functions of the system but general limitations, thus, the Examiner cannot overread on not recited limitations (i.e. what measurements, event, or remedial action are actually happening), the arguments are basically directed to the alleged not teaching of a self-powered-and-managed compact security device/system for vehicles. That is, an independent security device that could be attached to the cupholder or windshield of the vehicle for monitoring and informing about possible security breaches. From the previous Non-Final rejection, references Brink and Yang taught all the limitations, but now the difference lies on having all of the components and functionalities inside a body (perhaps, as the one illustrated on the instant Fig. 1A). Based on the outlined above, newly found reference Achenbach discloses a security system, embodied as a security camera [Fig. 1], which is coupled to the windshield of the vehicle [Fig. 2]. This security camera comprises a circuit board [Fig. 3], as well as memory components, power supply components and coupled to camera lens 28 [Fig. 4C] [Paragraphs 26, 31]. Thus, all elements are self-contained within the body/housing 10 to be mechanically coupled to the windshield [Figs. 1-2]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the vehicle system (as taught by Brink) by performing a remedial action (as taught by Yang) by encompassing the system in a body (as taught by Achenbach) making a portable device and compacting features in a solo device (Achenbach – Paragraph 3).

Regarding claim 16, Yang further teaches the non-transitory computer-readable medium of claim 15, wherein the at least one remedial action comprises disabling the vehicle ([Paragraph 19]).

Regarding claim 17, Brink further teaches the non-transitory computer-readable medium of claim 15, wherein the program further causes the at least one computing device to: determine a current driver of the vehicle; and load the event configuration data associated with the current driver from a plurality of event configuration data (passengers within the vehicle are counted, and the event is determined based on the specific data of each passenger [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 18, Brink further teaches the non-transitory computer-readable medium of claim 17, wherein the program further causes the at least one computing device to determine the current driver of the vehicle based on reading an identifier from an electronic device in the vehicle (passengers within the vehicle are counted, and the event is determined based on the specific data and identifier of each passenger [Colum 5 -Lines 7-67 | Column 6 – Lines 20-34 | Column 7 – Lines 8-15, 25-67 | Column 8 – Lines 5-15, 33-62 | Column 12 – Lines 34-39 | Column 15 – Lines 8-12]).

Regarding claim 19, Brink further teaches the non-transitory computer-readable medium of claim 18, wherein the electronic device comprises at least one of: a key FOB, a smart phone, a tablet, or a laptop (the identifier of mobile devices are considered for the event determination [Column 9 – Lines 43-55]).

Regarding claim 20, Yang further teaches the non-transitory computer-readable medium of claim 15, wherein the particular event comprises a vehicular accident and the at least one remedial action comprises generating a notification to emergency response services (based on accidents it is generated a notification to external sources [Paragraphs 27, 87]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

July 6, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633